[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
One Conner was convicted of crime, and he appeals. The Judgment was affirmed on certificate and on motion of appellant, the certificate was recalled and the case resubmitted on briefs. Cause stricken from the docket and certificate of affirmance issue. See Conner v. State, 14 Ala. App. 675,70 So. 1015.
The judgment of the trial court was affirmed by this court on December 16, 1915, and on application of appellant the certificate of affirmance was recalled on December 20, 1915. No other steps were taken or orders made in the case until January 11, 1917, when the case was again submitted on briefs.
The judgment of affirmance was a final disposition of the case by this court; and the court cannot now disturb that judgment. — Roll v. Howell, infra, 73 So. 218. An order will therefore be entered striking the case from the docket and directing that the certificate of affirmance be reissued.
Case stricken from the docket. *Page 661